Title: List of Militia by Counties, [1777]
From: Jefferson, Thomas
To: 



[1777]



                
 
      

militia in1776.
raisd1776


Militia1777


1208

Accomack

120[ ]


1270
74
Albemarle
*
 95[ ]


1150
84
Amelia
+



2000
148
Augusta
*
243[ ]


6000

Augusta (West)




650
74
Amherst
*
 800


1400
100
Bedford

1369


1600
102
Botetourt
*
1510


1200
90
Brunswick

1300


650
38
Buckingham

 650


1200
84
Berkeley
*



983
74
Caroline
+
1026


350
30
Charles city

 29[ ]


812
54
Charlotte
*
 715


960
74
Chesterfeild
*
 750



1400
74
Culpepper
+



1000
74
Cumberland
*



700
44
Dinwiddie

 700


800
74
Dunmore

100[ ]


160
10
Eliz. city
*
 142


450
38
Essex

  55


1000
74
Fairfax
*
 831


1100
74
Fauquier
*



1264
90
Frederick

1000


2000
74
Fincastle






Fluvanna

 26[ ]


900
64
Gloucester
+
 80[ ]


520
38
Goochland
*
 58[ ]


1000
74
Halifx
*
 98[ ]


700
74
Hampshire
*



900
74
Hanover

 98[ ]


500
36
Henrico
+





Henry

 60[ ]


193
16
James city
*
 22[ ]


725
48
I. of Wight
+
 60[ ]


450
36
K. George
*
 35[ ]


600
54
K. & Queen
*
 50[ ]


500
36
K. Wm.

 50[ ]


200
16
Lancaster
*
 292


1600
122
Loudoun
+
1700


600
36
Louisa
*
 500


593
48
Lunenburgh
*
 550


300
20
Middlesex
*
 210




Montgomery

 750


850
58
Mecklenburgh

 850



222
Monongalia

1000


800
54
Nansemond
+
 644


448
28
New Kent
+
 418


1000
74
Norfolk
*
 880


700
54
Northumbld.
*
 739




Northampton
*
 430



148
Ohio




550
38
Orange
+
 580


1550
94
Pittsylvania
*
 923




Powhatan
*
 364


550
36
Prince Edwd.
*
 570


450
30
Prince George
*
 500


450
30
Pr’ss Anne
*
 594


1000
74
Prince Wm.
+
 800


470
30
Richmond
*
 573


750
54
Southampton
+
1000



500
36
Spotsylva.

 450


500
38
Stafford
+
 500


350
28
Surry

 350


660
46
Sussex
*
 700


100

Warwick

 100




Washington
+
 829


700
48
Westmoreland
*
 663



370
Yohogania

1000


300
20
York
*
 244



16
Wmsbgh.
*
 214




Norfolk borough




                55,255
                4070






                
the numbers marked * are from accurate lists of 1777. those marked + are from the lists given in to the Governor in 1776. Botetourt when divided will be





Botetourt

 589




Green briar

 532




Rock-bridge

 395






1516


